STATE OF LOUISIANA

           COURT OF APPEAL, FIRST CIRCUIT

STATE      OF       LOUISIANA                                                NO.   2022    KW    0811


VERSUS


JOHN    COWART                                                              AUGUST    1,        2022




In   Re:             John     Cowart,         applying      for     supervisory      writs,        21st
                     Judicial          District   Court,      Parish       of   Livingston,         No.
                     37184.




BEFORE:             WHIPPLE,       C. J.,    GUIDRY   AND WOLFE,      JJ.


        WRIT         DENIED.


                                                      VGW
                                                      EW



     Guidry, J.,                  concurs     and would      deny    the    writ   application          on

the showing made.




COURT      OF       APPEAL,       FIRST     CIRCUIT




            14r U    Y
                     FOR
                         CLERK
                            THE
                                  OF
                                   COURT
                                        COURT